REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims and Applicants’ arguments in the response of 6/1/22 obviates all former rejections.  The specific combination results in the abundance of Prevotellaceae to other intestinal microbial taxa is increased.  Applicants discovered and demonstrated that decreased abundance of Prevotellaceae is associated with Parkinson’s Disease (PD).  Applicants clearly demonstrated a causative link for the first time between the relative abundance in the intestine of Prevotellaceae and the development of Parkinson’s disease.  The prior art references cited in parent application 16/186,663 (now abandoned) and the instant application do not specifically recite treating or preventing PD by administering Prevotellaceae and a prebiotic to support its growth as active ingredients, but merely one of many different bacteria, some of which have been shown to contribute to PD, in a prebiotic mix of many different bacteria which would not specifically support the growth of specifically Prevotellaceae.  See also Applicants own work “Movement Disorders. Vol 30(3): 350-358. November 3, 2015; available from the Internet 12/5/14” and Scheperjans, F. et al. Gut microbiota are associated with Parkinson's disease and clinical phenotype - a case-control study. European Journal of Neurology, May 2014, Vol. 21, Suppl. 1, Sp. Iss. SI, page 759, first published online 28 May 2014” which are cited on PTO-449 submitted 12/9/20. See also Perez-Pedro et al (European J. of Pharmacology. 817: 86-95, 2017; after effective filing date). The reference discloses the gut-brain axis in Parkinson’s disease in the possibility for food-based therapies. The reference teaches the potential use of prebiotics as a cure. Perez-Pedro disclose that Scherperjans et al (inventor) demonstrated there was a reduction of Prevotellaceae (77.6%) in fecal samples from Parkinson's Disease patients.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/4/22